Citation Nr: 1502586	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for welding burn residuals, claimed as bilateral eye injury.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Regional Office (RO) in Louisville, Kentucky.  In April 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

FINDINGS OF FACT

1.  The more probative and competent medical and other evidence of record reflects that the Veteran's single in-service episode of itchy watery eyes following a welding incident was acute and transient, and a continuing permanent disability was not then present; the evidence further fails to establish that he has been diagnosed with an acquired eye disorder (other than refractory errors) at any time during the pendency of the appeal.

2.  The competent medical and other evidence of record indicates that the Veteran's bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for welding burn residuals, claimed as bilateral eye injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As will be discussed in further detail below, the Board is granting the Veteran's claim for service connection for bilateral hearing loss.  In light of this complete grant of this portion of the appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of this claim is necessary.

With regard to the bilateral eye injury residuals, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in August 2010 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted personal statements in support of his claim and has provided testimony at an April 2013 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in September 2010.  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  




Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  welding burn residuals, claimed as bilateral eye injury.

The Veteran seeks service connection for residuals of welding burns.  He alleges that he currently suffers from a bilateral eye disability as a result of observing welding without any eye protection as part of his duties in the Navy.  He explained that he was not actually welding, but rather was standing to watch to prevent sparks from spreading fire.  He stated that his eyes were severely burned and swollen shut for several days.  He was not hospitalized, but did receive some medical treatment.  He stated that within five years of his service discharge he began wearing glasses, but has never been diagnosed with and eye disorder, such as a dry eye condition, tear duct problems, or anything that could be related to the in-service welding burn injury.  His current symptoms include loss of vision, eye strain due to reading, hypersensitivity to light, and an inability to wear prescription glasses.  See April 2013 Board hearing transcript.

Unfortunately, the Board finds that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records confirm that in August 1971, the Veteran was treated for itchy and watery eyes after a "history of observing welding."  He was treated with eye drops.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that the episode constituted a chronic disease process or that provide a basis for a current diagnosis.  In fact, the Veteran continued to serve without limitation or incident until his separation in April 1972.  At that time his uncorrected visual acuity was 20/20, bilaterally.

Although the Veteran claims to now experience ongoing eye problems, there is no indication that he has had a need for continued or ongoing medical care due to any acute vision symptoms or other eye injury residuals in the immediate years after his separation from service in 1972.  

The Veteran underwent VA examination in September 2010.  The report reflects the examiner interviewed the Veteran, reviewed the claims file including his in-service welding burn and treatment.  The examiner noted that the Veteran's eyes cleared in 2-3 days with no additional difficulty.  It was also noted that the Veteran has had no eye surgery or eye laser treatment and has worn glasses since age 35 with no other vision complaints.  The vision examination was within normal limits.  Visual acuity was 20/100 in the right eye and 20/400 in the left eye, both of which corrected to 20/20.  The Veteran corrected with hyperopic astigmatic and presbyopic corrections.  The clinical assessment was welding burns with no residuals, refractive error, and presbyopia.  The examiner explained that the Veteran's welding burns were temporary and healed without residuals and that his current eye condition, which is considered normal, was not affected by the welding burns.  

A review of the remaining record indicates that there are no post service records in the claims file documenting visits for eye disability and no conditions apart from refractive error and presbyopia have been diagnosed.

In this case, the Board finds that there is no medical evidence establishing that the Veteran suffers from a currently diagnosed bilateral eye condition as a result of welding burns during service.  There is no disputing the service treatment records that indicate that he was treated for bilateral eye symptomatology as a result of a welding incident.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the Veteran's welding injury completely resolved by the time of service discharge as his uncorrected visual acuity was 20/20.  Thus it is clear that a continuing permanent disability was not then present. 

The Veteran's only diagnosed bilateral eye disorders involve correctable refractive error.  There is no evidence that he has any other pathology related to his eyes that is the cause of his decreased visual acuity.  However, service connection is not generally established for refractive error of the eye as they are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c) 4.9, 4.127.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Here post-service records show that, in general, the Veteran's ocular health was normal, with his only symptoms involving refractive error.  His vision was stable with correction provided as needed.  

In summary, since the Veteran's eye problems consist solely of refractive errors, service connection may not be granted.  In this case, he has not alleged that his refractive error had its onset during service.  Indeed, the service treatment records show he left service with uncorrected visual acuity of 20/20 in both eyes.  Moreover, the VA examiner specifically found that there was no underlying pathology causing the Veteran's refractive error and presbyopia and that neither condition was affected by the in-service welding burns.  Therefore, he does not have an acquired eye disability and the claim must be denied.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The Veteran has presented no competent medical evidence to the contrary.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no bilateral eye disability (other than refractory errors) diagnosed at any time since the claim was filed, and there remains no current evidence of an acquired eye disorder, no valid claim for service connection has been established.  Based on this evidentiary posture, service connection cannot be awarded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

II.  bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss that he contends is directly related to excessive noise exposure during service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The Board has also considered the guidelines provided in the VA Training Letter 211D, TL 10-02 (Adjudicating Claims for Hearing Loss and/or Tinnitus), issued in March 2010. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  At the time of his March 1972 Report of Physical Examination at discharge, the Veteran scored 15/15' on his whispered voice test.  His DD-214 lists his military occupational specialty (MOS) as "water transportation occupations."  Although the Veteran's specific occupation is not listed, other potentially equivalent occupations such as special operations boats and boatswains mate show a moderate to high probability of in-service noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010). 

The Board has also considered the Veteran's assertions that he was exposed to in-service acoustic trauma during drills from when he was assigned to a 5-inch gun mount as a loader without ear protection.  See April 2013 Board hearing transcript.  Thus, in this case, the Board finds that his report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during military service.  Thus, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes his exposure to noise in service.  

The question remains as to whether the Veteran has bilateral hearing loss that is associated with his now conceded in-service noise exposure.  However there are no pertinent clinical records associated with the Veteran's claims file until a November 2010 VA audio examination report almost 40 years later.  At that time the Veteran reported exposure to noise from 5-inch gun fire in the service.  He denied occupational or recreational noise exposure. 

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
65
65
LEFT
5
15
5
40
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left.  Both the hearing thresholds and speech recognition scores meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The Veteran was noted to have moderately severe sensorineural hearing loss in the right ear and mild loss in the left ear.

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist could not opine as the cause of the hearing loss without mere speculation due to the absence of frequency specific audiometric data.  He referred to the Veteran's military enlistment and separation audio evaluations and noting the hearing tests were performed by whispered voice, which was used to determine gross deviations in hearing, but would likely miss a unilateral or high frequency hearing loss.  He explained that frequency specific audiometric data is needed to determine if hearing was damaged in the military.  However he then went on to state that the hearing loss displayed on the current examination is a high frequency hearing loss and that the Veteran reported only military noise exposure without ear protection.  He concluded by noting that loud noise over extended periods of time can cause a high frequency hearing loss.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss is related to service.  

As noted previously, service treatment records are entirely negative for complaints of hearing loss.  At service discharge in 1972, the Veteran was given the opportunity to identify any history or symptoms associated with the claimed in-service acoustic trauma, but did not indicate any pertinent complaints and none are documented.  Moreover there follows an almost 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist acknowledged the Veteran's history of in-service noise exposure, but could not determine, without resorting to speculation, whether hearing loss is related to service.

On the other hand, while the Board is not entirely satisfied with the VA opinion, it is significant that the audiologist found that some degree of the Veteran's hearing loss could be due to his history of noise exposure and that there are no medical opinions to the contrary.  Moreover, of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Although the VA physician could not provide a definitive opinion, the Board notes that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, the use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the Board accords the VA opinion some evidentiary weight as it is significant that the examiner essentially found that the Veteran's military noise exposure could not be ruled out as contributing to the hearing loss.  The fact that the examiner issued a speculative medical opinion in this case weighs in support of the claim, as the audiologist was not willing to conclusively rule out a relationship between the Veteran's bilateral hearing loss and his military service.  Moreover, there are no medical opinions to the contrary.  So, while the Board is not entirely satisfied with the VA opinion, there is no adequate reason to reject it.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise. 

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a left eye disorder is denied.

Service connection for bilateral hearing loss is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


